Citation Nr: 0018812	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the rating decision of May 1994 contained clear and 
unmistakable error (CUE) in its assignment of an effective 
date of September 5, 1993 for the grant of a nonservice-
connected disability pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel





REMAND

The veteran had active service from October 1974 to May 1975.  
The veteran also had verified active duty for training from 
June 1972 to October 1972, and unverified periods of inactive 
duty for training and active duty for training from November 
1972 to August 1973.

The Board of Veterans' Appeals (Board) first notes that the 
only issue currently developed on appeal is whether there was 
CUE in the June 1994 rating decision's assignment of the 
effective date of September 5, 1993 for the grant of 
nonservice-connected pension benefits.  However, in the 
veteran's March 1999 substantive appeal and April 1999 
Department of Veterans Affairs (VA) Form 646, the veteran's 
service representative has now raised the issue of whether 
the June 1991 rating decision contained CUE in its failure to 
grant nonservice-connected pension benefits, a claim which 
has not yet been adjudicated by the regional office (RO), and 
which the Board finds to be inextricably intertwined with the 
issue developed on appeal.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  More specifically, the Board notes that any 
such determination as to the issue of CUE in the June 1991 
rating decision would possibly moot out any determination as 
to the subsequent rating decision of June 1994, and that 
consequently, in the interests of conserving judicial time 
and resources, the Board finds that remand is necessary to 
permit the RO to adjudicate the issue of CUE as to the rating 
decision of June 1991 prior to appellate consideration of the 
issue of CUE as to the rating decision of June 1994.

The Board further notes that in his VA Form 646, the 
veteran's service representative has additionally maintained 
that the rating decision of June 1994 was deficient in not 
assigning an earlier effective date based on the application 
of 38 C.F.R. § 3.400(b)(1)(ii)(B) (1999).  Thus, should the 
RO deny the claim of CUE as to the June 1991 rating decision, 
the RO should readjudicate the issue of CUE in the May 1994 
rating decision with the additional consideration of 
38 C.F.R. § 3.400(b)(1)(ii)(B).  

The RO should also request that the veteran indicate whether 
he believes there are any outstanding VA treatment records 
dated within one year of the filing of his original claim for 
nonservice-connected pension benefits in February 1991, that 
support his contention that he was rendered unemployable as a 
result of his disabilities during that period.  If the 
veteran believes there are such outstanding VA treatment 
records, an additional effort should be made to obtain those 
records and associate them with the claims folder. 

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should also be contacted 
for the purpose of ascertaining whether 
he believes that there are any 
outstanding VA treatment records dated 
within one year of the filing of his 
original claim for nonservice-connected 
pension benefits in February 1991, that 
support his contention that he was 
rendered unemployable as a result of his 
disabilities during that period.  If the 
veteran believes there are such 
outstanding VA treatment records, an 
additional effort should be made to 
obtain those records and associate them 
with the claims folder.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of whether 
the June 1991 rating decision contained 
CUE in its failure to grant nonservice-
connected pension benefits.  Should the 
RO determine that the June 1991 rating 
decision did not contain CUE, the RO is 
further requested to readjudicate the 
issue of CUE in the May 1994 rating 
decision with the additional 
consideration of 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




